DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species III, i.e. claims 9-11, 27 & 30 in the reply filed on May 9, 2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9-11, 19, 27, 30 & 37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xi et al. (US 2009/0264783).
Xi et al. discloses;
1. A method comprising [e.g., 0006]: receiving a plurality of data segments each representing human cardiac activity (e.g., via the disclosed method of measuring RR intervals, i.e. RR detection-see Figure 4AD; calculating, from each of said data segments, a first value representing a distribution of a heart rate variability (HRV) parameter (e.g., via the disclosed step 506, i.e. determination RR interval variability); acquiring a signal representing cardiac activity in a patient; deriving a second value representing distribution of an HRV parameter in said signal; and indicating an atrial fibrillation (AF) event in said patient, when a difference between said first and second values is above a predetermined threshold (e.g., via the disclosed means of comparing the interval variability and/or changes of said variability corresponding to a set threshold), wherein said plurality of data segments represents cardiac activity in a plurality of subjects {e.g., [0060], [0069]-[0073] & (Fig 5)}.


9.  The method of claim 1, further comprising training, at a training stage, a machine learning classifier on a training set (e.g., via the disclosed algorithms used for monitoring AF based on RR interval variability visa calculating a standard deviation, root mean-square, etc.) comprising: (i) said plurality of data segment, wherein at least some of said segments comprise cardiac activity event, and (ii) labels (e.g., via the disclosed annotations and/or indications that AF episodes were detected ) indicating the occurrence of an arrythmia event in said cardiac activity (e.g., [0070]-[0073]).

10.  The method of claim 9, wherein said data segments are labelled with said labels [e.g., 0072].

11.  The method of claim 9, wherein said indicating is performed by applying, at an inference stage, said machine learning classifier to said signal, to indicate an AF event in said patient (e.g., [0070]-[0073]).


19. A system comprising: at least one hardware processor; and a non-transitory computer-readable storage medium having stored thereon program instructions, the program instructions executable by the at least one hardware processor to: receive a plurality of data segments each representing human cardiac activity, calculate, from each of said data segments, a first value representing a distribution of a heart rate variability (HRV) parameter, acquire a signal representing cardiac activity in a patient, derive a second value representing distribution of an HRV parameter in said signal, and indicate an atrial fibrillation (AF) event in said patient, when a difference between said first and second values is above a predetermined threshold; wherein said plurality of data segments represents cardiac activity in a plurality of subjects {e.g., [0060], [0069]-[0073] & (Fig 5)}.

27.  The system of claim 19, wherein said program instructions are further executable to train, at a training stage, a machine learning classifier on a training set comprising: (i) said plurality of data segment, wherein at least some of said segments comprise cardiac activity reflecting an arrythmia event, and (ii) labels indicating the occurrence of an arrythmia event in said cardiac activity (e.g., [0070]-[0073]).

30. The system of claim 19, wherein said indicating comprises at least one of detecting an ongoing AF event, and predicting an upcoming AF event (e.g., [0111]-[0113]).


37. A computer program product comprising a non-transitory computer- readable storage medium having program instructions embodied therewith, the program instructions executable by at least one hardware processor to: receive a plurality of data segments each representing human cardiac activity;
calculate, from each of said data segments, a first value representing a distribution of a heart rate variability (HRV) parameter; acquire a signal representing cardiac activity in a patient; derive a second value representing distribution of an HRV parameter in said signal; and indicate an atrial fibrillation (AF) event in said patient, when a difference between said first and second values is above a predetermined threshold, wherein said plurality of data segments represents cardiac activity in a plurality of subjects {e.g., [0060], [0069]-[0073] & (Fig 5)}.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792